Case 5:14-cv-04412-EJD Document 239 Filed 02/14/19 Page 1 of 2




                                                       S DISTR
                                                    ATE       IC
                                                  ST            T
                                              D
                                                                                    Susan Y. Soong
                                                                        CO
                                         E
                                       IT




                                                                          UR
                                     UN




                                                                            T




        2/14/2019
                                     N O RT




                                                                             NI A
                                                                         OR
                                        HE




                                                                        IF




                                              N
                                                                        AL
                                              R




                                                  DI
                                                       S T RI T O F C
                                                             C
                         Case 5:14-cv-04412-EJD Document 239 Filed 02/14/19 Page 2 of 2
   PLAINTIFF:         Max Sound Corporation, et al.                            COURT CASE NO.:

DEFENDANT:            Google LLC, et al.                                   5:14-cv-04412-EJD

NAMES AND ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:

13. Judgment creditor (name and address):                                14. Judgment creditor (name and address):
      Google LLC (formerly Google Inc.)
      c/o Greenfield Southwick LLP
      55 South Market Street, Suite 1500
      San Jose, California 95113
15.             Continued on Attachment 15.

INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:
16.                          Name and last known address                 17.                  Name and last known address

        Harold John Blaisure                                                     Gregory J. Halpern
        1244 White Sands Drive                                                   7556 Montien Road
        San Marcos, California 92078                                             San Diego, California 92127
      Driver’s license no. [last 4 digits] and state:                          Driver’s license no. [last 4 digits] and state:
                                                           X   Unknown                                                             X    Unknown
      Social security no. [last 4 digits]:                 X   Unknown         Social security no. [last 4 digits]:                X    Unknown

      Summons was personally served at or mailed to (address):                 Summons was personally served at or mailed to (address):




18.                          Name and last known address                 19.                  Name and last known address




      Driver’s license no. [last 4 digits] and state:                          Driver’s license no. [last 4 digits] and state:
                                                               Unknown                                                                  Unknown
      Social security no. [last 4 digits]:                     Unknown         Social security no. [last 4 digits]:                     Unknown

      Summons was personally served at or mailed to (address):                 Summons was personally served at or mailed to (address):




20.             Continued on Attachment 20.




EJ-001 [Rev. July 1, 2014]                              ABSTRACT OF JUDGMENT—CIVIL                                                        Page 2 of 2

                                                             AND SMALL CLAIMS
                                                                                            LexisNexis® Automated California Judicial Council Forms
